                                                       Case 4:19-cv-00599-HSG Document 17 Filed 02/20/19 Page 1 of 5



                                                1 Kenneth N. Klee (State Bar No. 63372)
                                                  David M. Stern (State Bar No. 67697)
                                                2 Samuel M. Kidder (State Bar No. 284015)
                                                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                3 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, California 90067
                                                4 Telephone:     310-407-4000
                                                  Facsimile:     310-407-9090
                                                5 Email:         kklee@ktbslaw.com
                                                                 dstern@ktbslaw.com
                                                6                skidder@ktbslaw.com

                                                7 -and-
                                                  Howard Seife (admitted pro hac vice)
                                                8 NORTON ROSE FULBRIGHT US LLP
                                                  1301 Avenue of the Americas
                                                9 New York, New York 10019
                                                  Telephone:     212-408-5100
                                               10 Facsimile:     212-541-5369
                                                  Email:         howard.seife@nortonrosefulbright.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
                                                  Attorneys for NextEra Energy, Inc. et al.
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                                             UNITED STATES DISTRICT COURT
           TELEPHONE: 310-407-4000




                                               13                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                      OAKLAND DIVISION
                                               14

                                               15 In re:                                       USDC ND CA Case No. 4:19-cv-00599-HSG

                                               16 PG&E CORPORATION,                             Adversary Proceeding No. 19-03003-DM

                                                       - and -                                  Chapter 11 Case Nos. 19-30088-DM &
                                               17                                                                    19-30089-DM
                                               18 PACIFIC GAS AND ELECTRIC
                                                  COMPANY,                                      Chapter 11
                                               19                 Debtors.                      (Jointly Administered)
                                               20
                                                    PG&E CORPORATION; PACIFIC GAS               NOTICE OF PENDENCY OF OTHER
                                               21   AND ELECTRIC COMPANY,                       ACTION OR PROCEEDING
                                                                                                (Case No, 4:19-cv-00781-HSG)
                                                                   Plaintiffs,
                                               22
                                                         vs.
                                               23   FEDERAL ENERGY REGULATORY
                                                    COMMISSION,
                                               24
                                                                   Defendant.
                                               25

                                               26

                                               27         Pursuant to Rule 3-13 of this Court’s Civil Local Rules (the “Local Rules”), NextEra

                                               28 Energy, Inc. and NextEra Energy Partners, L.P. (together, “NextEra”), intervenor-defendants in
                                                         Case 4:19-cv-00599-HSG Document 17 Filed 02/20/19 Page 2 of 5



                                                1 the above-captioned adversary proceeding (the “Adversary Proceeding”) and movants in this

                                                2 Court, hereby file this Notice of Pendency of Other Action or Proceeding, and state as follows:

                                                3            The action styled PG&E Corp., et al. v. Fed. Energy Regulatory Comm’n, No. 4:19-cv-

                                                4 00781-HSG (N.D. Cal.) (the “FERC Withdrawal Action” and, together with the above-captioned

                                                5 action, the “Withdrawal Actions”) “involves all or a material part of the same subject matter and

                                                6 all or substantially all of the same parties,” Local Rule 3-13(a), as the above-captioned action.

                                                7 The FERC Withdrawal Action pertains to the Federal Energy Regulatory Commission’s (“FERC”)

                                                8 motion to withdraw the reference of the Adversary Proceeding to the Bankruptcy Court. 1 The

                                                9 above-captioned action pertains to NextEra’s motion (in which numerous intervenor-defendants
                                               10 joined) to withdraw the reference of the same Adversary Proceeding to the Bankruptcy Court
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 (together, the “Withdrawal Motions”). 2
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12            The two Withdrawal Motions present precisely the same legal question: whether this Court
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13 is required to withdraw the reference of the Adversary Proceeding to the Bankruptcy Court on the

                                               14 grounds that “resolution of the [Adversary Proceeding] requires consideration of both title 11 and

                                               15 other laws of the United States regulating organizations or activities affecting interstate

                                               16 commerce.” 28 U.S.C. § 157(d). The parties with an interest in the two Withdrawal Actions are

                                               17 identical because each Withdrawal Motion seeks withdrawal of the reference of the same

                                               18 underlying Adversary Proceeding.

                                               19            NextEra submits that in light of the overlap in legal issues and parties, coordination and/or

                                               20 consolidation of the Withdrawal Actions would conserve the resources of the Court and the parties

                                               21 and promote an efficient determination of the Withdrawal Motions.

                                               22                                [Remainder of page intentionally left blank]

                                               23

                                               24

                                               25

                                               26   1
                                                        See Docket No. 1 in FERC Withdrawal Action.
                                               27   2
                                                        The Adversary Proceeding was automatically referred to the Bankruptcy Court in accordance
                                               28       with this Court’s General Order No. 24 § 1.01(a) (adopted Dec. 27, 1982, last amended Feb. 22,
                                                        2016).


                                                                                                       2
                                                     Case 4:19-cv-00599-HSG Document 17 Filed 02/20/19 Page 3 of 5



                                                1 DATED: February 20, 2019        /s/ Samuel M. Kidder
                                                                                  Kenneth N. Klee
                                                2                                 David M. Stern
                                                                                  Samuel M. Kidder
                                                3
                                                                                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                4
                                                                                  -and-
                                                5
                                                                                  Howard Seife (admitted pro hac vice)
                                                6                                 NORTON ROSE FULBRIGHT US LLP
                                                7
                                                                                  Attorneys for NextEra Energy, Inc. et al.
                                                8

                                                9
                                               10
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13

                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                          3
                                                       Case 4:19-cv-00599-HSG Document 17 Filed 02/20/19 Page 4 of 5



                                                1 STATE OF CALIFORNIA                )
                                                                                     )
                                                2 CITY OF LOS ANGELES                )

                                                3        I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of
                                                  California. I am over the age of 18 and not a party to the within action; my business address is
                                                4 1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067.

                                                5            On February 20, 2019, I caused to be served the following document in the manner stated
                                                6 below:

                                                7        •      NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING

                                                8              TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                               (NEF): Pursuant to controlling General Orders and LBR, the foregoing document was
                                                9              served by the court via NEF and hyperlink to the document. On February 20, 2019, I
                                                               checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
                                               10
                                                               determined that the following persons are on the Electronic Mail Notice List to receive
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11              NEF transmission at the email addresses stated below.
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                               (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                               correspondence for mailing. Under that practice it would be deposited with the U.S.
           TELEPHONE: 310-407-4000




                                               13              Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
                                                               California, in the ordinary course of business. I am aware that on motion of the party
                                               14              served, service is presumed invalid if postal cancellation date or postage meter date is
                                                               more than one day after date of deposit for mailing in affidavit.
                                               15
                                                               (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to
                                               16              the addressee(s) as indicated on the attached list.
                                               17              (BY EMAIL) I caused to be served the above-described document by email to the
                                                               parties indicated on the attached service list at the indicated email address.
                                               18
                                                               (PERSONAL DELIVERY) I arranged for service on the following persons and/or
                                               19              entities by personal delivery.
                                               20
                                                          I declare under penalty of perjury, under the laws of the State of California and the United
                                               21 States of America that the foregoing is true and correct.

                                               22            Executed on February 20, 2019 at Los Angeles, California.

                                               23                                                /s/ Shanda D. Pearson
                                                                                                 Shanda D. Pearson
                                               24

                                               25

                                               26

                                               27

                                               28
                                                      Case 4:19-cv-00599-HSG Document 17 Filed 02/20/19 Page 5 of 5



                                                1 NEF/ECF LIST:

                                                2      •   Peter J. Benvenutti pbenvenutti@kellerbenvenutti.com
                                                       •   Navtej Singh Dhillon Navi.Dhillon@bakerbotts.com, ken.hartley@bakerbotts.com,
                                                3          ECFNotices@bakerbotts.com, navi-dhillon-0358@ecf.pacerpro.com
                                                       •   Michael Phillip Esser michael.esser@kirkland.com, rosie.tejada@kirkland.com
                                                4
                                                       •   Richard W. Esterkin richard.esterkin@morganlewis.com,
                                                5          victoria.rader@morganlewis.com, sue.reimers@morganlewis.com
                                                       •   Jonathan D Forstot jonathan.forstot@troutman.com, john.murphy@troutman.com,
                                                6          marcus.hidalgo@troutman.com
                                                       •   Samuel Morgan Kidder skidder@ktbslaw.com
                                                7      •   Kenneth Nathan Klee kklee@ktbslaw.com
                                                       •   Hugh M. McDonald hugh.mcdonald@troutman.com, john.murphy@troutman.com,
                                                8
                                                           marcus.hidalgo@troutman.com
                                                9      •   Mark Edward McKane mmckane@kirkland.com, rtejada@kirkland.com, adrienne-levin-
                                                           5018@ecf.pacerpro.com, sarah.farley@kirkland.com
                                               10      •   Gabriel Ozel gabriel.ozel@troutman.com, marcus.hidalgo@troutman.com
                                                       •   Danielle Ann Pham danielle.pham@usdoj.gov
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11      •   Amy Christine Quartarolo amy.quartarolo@lw.com, amy-quartarolo-
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12          2972@ecf.pacerpro.com
       LOS ANGELES, CALIFORNIA 90067




                                                       •   Howard Seife howard.seife@nortonrosefulbright.com
           TELEPHONE: 310-407-4000




                                               13      •   David Marc Stern dstern@ktbslaw.com

                                               14

                                               15 SERVED VIA OVERNIGHT DELIVERY:

                                               16 Hon. Haywood S. Gilliam, Jr., United States District Judge
                                                  United States District Court, Oakland Division
                                               17 1301 Clay Street, Suite 400 S

                                               18 Oakland, CA 94612

                                               19
                                                  Hon. Dennis Montali, United States Bankruptcy Judge
                                               20 450 Golden Gate Avenue
                                                  Mailbox 36099
                                               21 San Francisco, CA 94102

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                  2
